Exhibit 10.1


COMPENSATION ARRANGEMENT FOR LLOYD L. BEATTY, JR.


Shore Bancshares, Inc. (the “Company”) and Lloyd L. Beatty, Jr., the Company’s
Chief Operating Officer, are not party to a written employment agreement. Mr.
Beatty’s employment arrangement provides for an annual salary of $215,000,
subject to annual adjustment. Mr. Beatty is also entitled to participate in the
Company’s bonus program, profit sharing and 401(k) plan, and group term life
insurance program, to the extent the provisions and rules of those plans and
programs permit such participation.
 